Citation Nr: 1531299	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-07 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an overpayment of Veterans Retraining Assistance Program (VRAP) benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was properly created.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1974 to July 1977, October 1982 to September 1993, March to August 1999, April to June 2006, and from July to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in St. Louis, Missouri ("St. Louis Education Center") which determined that an overpayment of Veterans Retraining Assistance Program (VRAP) benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, had been created.  The Veteran disagreed with this decision in November 2013 and challenged the existence of the debt.  He perfected a timely appeal in March 2014.  A Travel Board hearing was held at the St. Louis RO in March 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.


FINDINGS OF FACT

1.  On a VA Form 21-1999 electronically received by VA on August 21, 2013, St. Louis Community College notified VA that the Veteran was enrolled full-time with 13 credit hours for the period from August 19, 2013, to December 15, 2013.

2.  In a letter dated on August 26, 2013, the Veteran was informed by VA that he had been awarded VRAP benefits for the period beginning August 19, 2013, and ending October 27, 2013, the date that his 12-month eligibility period for VRAP benefits ended.

3.  On VA Form 21-1999b electronically received by VA on November 13, 2013, St. Louis Community College notified VA that the Veteran had reduced his credit hours from 13 hours to 9 hours effective August 19, 2013, during an add-drop period and was no longer a full-time student.

4.  In a February 26, 2015, letter submitted at the Veteran's Travel Board hearing along with a waiver of RO jurisdiction, the Enrollment Center Coordinator at St. Louis Community College stated that the Veteran had been enrolled full-time with 13 credit hours between August 19, 2013, and December 15, 2013, and had withdrawn from 2 classes on November 4, 2013.

5.  The Veteran consistently has reported that he was unable to continue taking a full-time load of courses for the period from August 19, 2013, to December 15, 2013, because he accepted a full-time job during this time period.

6.  The Veteran consistently has reported that, after dropping his enrollment to part-time student status, he completed his educational requirements in the remainder of his courses for the period from August 19, 2013, to December 15, 2013.

7.  After resolving any reasonable doubt in the Veteran's favor, the overpayment of VRAP benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was not validly created.


CONCLUSION OF LAW

The overpayment of Veterans Retraining Assistance Program (VRAP) benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was not validly created.  38 U.S.C.A. §§ 3680, 4100, 5302 (West 2014); Pub. L. No. 112-56, 125 Stat. 711 (Nov. 21, 2011); 38 C.F.R. §§ 1.911, 1.914, 3.102. 21.4136 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  The VCAA generally is not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  In any event, given the favorable disposition of the action here with respect to the Veteran's claim, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Validity of Debt

The Veteran has asserted that the St. Louis Education Center erred in notifying him in November 2013 that an overpayment of Veterans Retraining Assistance Program (VRAP) benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, had been created.  He specifically contends that the St. Louis Education Center erroneously concluded that his VRAP educational benefits should be terminated effective on the first date of the fall semester of 2013 at St. Louis Community College after he accepted a full-time job and withdrew from 2 courses, becoming a part-time student during that semester.

Laws and Regulations  

The VRAP is a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, Title II, 125 Stat. 711 (Nov. 21, 2011).  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

As relevant to this appeal, under 38 U.S.C.A. § 3680, payment of educational assistance to eligible Veterans shall be paid during any period of enrollment in an approved educational program except that no assistance shall be paid for any period in which the Veteran is not pursuing an approved educational program in accordance with the regularly established policies of the educational institution.  See 38 U.S.C.A. § 3680(a)(1) (West 2014).  Educational assistance also shall not be paid to any eligible Veteran for a course from which he or she withdraws, unless VA finds that there are mitigating circumstances for the withdrawal.  See 38 U.S.C.A. § 3680(a)(3)(B) (West 2014).

As also relevant to this appeal, under 38 C.F.R. § 21.4136(a)(2), VA will not pay educational benefits for a course from which a Veteran withdraws unless all of the following criteria are met: (a) there are mitigating circumstances; (b) the Veteran submits a description of the mitigating circumstances within 1 year from the date that VA notifies him or her that they must submit mitigating circumstances; and (c) the Veteran submits supporting evidence of the existence of mitigating circumstances within 1 year of the date that such evidence is requested by VA.  See 38 C.F.R. § 21.4136(a)(2) (2014).  

Under 38 C.F.R. § 21.4136(b), mitigating circumstances include, but are not limited to, an unavoidable change in the Veteran's conditions of employment.  See 38 C.F.R. § 21.4136(b)(4) (2014).  

If a Veteran withdraws from a course during an add-drop period, then VA considers the circumstances which caused such withdrawal to be mitigating circumstances.  Under this scenario, there is no requirement that a Veteran submit a description of the mitigating circumstances or supporting evidence of the existence of mitigating circumstances.  See 38 C.F.R. § 21.4136(e) (2014).

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim that the overpayment of Veterans Retraining Assistance Program (VRAP) benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was not validly created.  The Veteran essentially contends that the St. Louis Education Center erred in notifying him in November 2013 that an overpayment of VRAP benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, had been created.  The Veteran specifically contends that he timely presented mitigating circumstances (accepting a full-time job) as the reason for his withdrawal from 2 courses which changed his enrollment status from full-time to part-time during the fall semester of 2013; as a result, the Veteran contends that he does not owe any indebtedness to VA.  The Board agrees.

The Board notes initially that full-time enrollment in an approved community college course (or other qualifying program) is a pre-requisite to receipt of VRAP benefits.  See Pub. L. No. 112-56, 125 Stat. 711 (Nov. 21, 2011).  The Board also notes initially that it is undisputed that enrollment in at least 12 hours of course credit is required in order to be considered a full-time student at St. Louis Community College.  In other words, "the regularly established policies of the educational institution" require that a student be enrolled in at least 12 hours of course credit to be considered a "full-time" student and, if the student is a Veteran, eligible for VRAP benefits.  See 38 U.S.C.A. § 3680(a)(1).  The Veteran has asserted in lay statements and Board hearing testimony that, although he enrolled as a full-time student at St. Louis Community College between August 19, 2013, and November 4, 2013, he accepted a full-time job during this semester and had to drop 2 courses, changing his enrollment status from full-time to part-time.  Although this change in the Veteran's enrollment status from full-time to part-time technically disqualified him from receiving VRAP benefits because he was no longer a full-time student, the Veteran also has asserted that he timely presented mitigating circumstances (i.e., accepting a full-time job) as the reason for his withdrawal.

Unfortunately, information provided by St. Louis Community College and included in the Veteran's claims file is inconsistent about whether he was a full-time or part-time student for the period between August 19, 2013, and December 15, 2013.  For example, on a VA Form 21-1999 electronically received by VA on August 21, 2013, St. Louis Community College notified VA that the Veteran was enrolled full-time with 13 credit hours for the period from August 19, 2013, to December 15, 2013.  

Pursuant to this electronic certification that the Veteran was enrolled full-time at St. Louis Community College, the Veteran was informed by VA in a letter dated on August 26, 2013, that he had been awarded VRAP benefits for the period beginning August 19, 2013, and ending October 27, 2013, the date that his 12-month eligibility period for VRAP benefits ended.

On VA Form 21-1999b electronically received by VA on November 13, 2013, St. Louis Community College notified VA that the Veteran had reduced his credit hours from 13 hours to 9 hours effective August 19, 2013, during an add-drop period and was no longer a full-time student.

In a February 26, 2015, letter submitted at the Veteran's Travel Board hearing, the Enrollment Center Coordinator at St. Louis Community College stated that the Veteran had been enrolled full-time with 13 credit hours between August 19, 2013, and December 15, 2013, and had withdrawn from 2 classes on November 4, 2013.  This February 2015 letter from St. Louis Community College is consistent with the Veteran's Board hearing testimony that taking more than 12 hours of course credit in a semester qualified as full-time at St. Louis Community College and he withdrew from 2 courses after his 12-month eligibility period for VRAP benefits ended.  See Board hearing transcript dated March 4, 2015, at pp. 6, 8.  (The Board notes parenthetically that this February 2015 letter from St. Louis Community College was submitted along with a handwritten waiver of RO jurisdiction so it may considered by the Board in adjudicating the Veteran's claim.  See 38 C.F.R. §§ 19.37(b), 20.800, 20.1304(c) (2014).)

Having reviewed the record evidence, the Board finds that the overpayment of VRAP benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was not validly created.  As noted above, St. Louis Community College reported in February 2015 that the Veteran had been enrolled in 13 credit hours from August 19, 2013, until he withdrew from 2 courses on November 4, 2013.  The Board notes in this regard that the February 2015 letter from St. Louis Community College is inconsistent with information previously reported by this institution electronically to VA in November 2013 that the Veteran's withdrawal from 2 courses was effective on August 19, 2013, during an add-drop period.  

It is not clear to the Board why the responses received from St. Louis Community College in November 2013 and in February 2015 contradict each other as to the date (August 19, 2013, or November 4, 2013) when the Veteran withdrew from 2 courses and, as a result, became a part-time student in the fall of 2013.  The Board acknowledges that the February 2015 letter from St. Louis Community College was not submitted to the St. Louis Education Center.  As noted, however, the February 2015 letter from St. Louis Community College submitted directly to the Board put the issue of when the Veteran became a part-time student in the fall of 2013 in equipoise.  See also 38 C.F.R. § 3.102 (2014).  In any event, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran withdrew from 2 courses during an add-drop period and became a part-time student at St. Louis Community College during the fall semester of 2013.

The Board next finds that, although the Veteran became a part-time student and was ineligible to receive VRAP benefits because he was no longer considered a full-time student at St. Louis Community College during the fall semester of 2013, he has presented mitigating circumstances (accepting a full-time job) for his withdrawal from these courses.  See 38 U.S.C.A. §§ 3680(a)(1), (a)(3)(B).  The Veteran contends that, although he withdrew from 2 courses and became a part-time student while enrolled at St. Louis Community College between August 19, 2013, to December 15, 2013, the reason he withdrew from these courses and became a part-time student was because he accepted a full-time job.  He specifically testified that the reason he withdrew from 2 courses during the semester at issue in this appeal was because he accepted a full-time job.  See Board hearing transcript dated March 4, 2015, at pp. 8-10.  He also testified that the full-time job he accepted during the fall semester of 2013 made it difficult for him to continue taking a full-time course load at St. Louis Community College in that same semester.  Id.  The Veteran testified further that he completed his educational requirements in the remainder of his courses for the fall semester of 2013 even while working his new full-time job.  Id., at pp. 17.  This persuasively suggests that the Veteran made a good faith effort to complete his program of education even while working at a full-time job in the fall semester of 2013.

In summary, VA is required to terminate a Veteran's educational assistance under VRAP effective the first date of the time in which a withdrawal from a full-time course load occurs unless mitigating circumstances are found.  See 38 U.S.C.A. § 3680(a).  Mitigating circumstances include an unavoidable change in a Veteran's conditions of employment (i.e., accepting a full-time job).  See 38 C.F.R. § 21.4136(b)(4).  A withdrawal from courses during an add-drop period also is considered mitigating circumstances.  See 38 C.F.R. § 21.4136(e).  Because the Veteran withdrew from 2 courses, changing his enrollment status from full-time to part-time, during an add-drop period in the fall semester of 2013, and because this withdrawal was due to an unavoidable change in his conditions of employment (i.e., accepting a full-time job), the Board finds that he has satisfied the requirements of 38 C.F.R. §§ 21.4135(a) and (e) regarding withdrawal from an approved course of education under mitigating circumstances.  See 38 C.F.R. §§ 21.4135(a) and (e).  Accordingly, the Board concludes that the Veteran still was entitled to educational assistance under VRAP for the fall semester of 2013 between August 19, 2013, to December 15, 2013, and the overpayment of VRAP benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was not validly created.  Because this overpayment was not validly created, the issue of whether the Veteran is entitled to a waiver of overpayment will not be addressed.

The Board finally notes that the Veteran testified at his March 2015 hearing that he was being subjected to collection actions by VA as a result of his alleged overpayment of VRAP benefits.  Because the Board has found that this alleged overpayment of VRAP benefits was not validly created, any collection actions by VA should stop.  See generally 38 C.F.R. §§ 1.911, 1.916, 1.917, 1.920, 1.942(e) (2014). 


ORDER

An overpayment of Veterans Retraining Assistance Program (VRAP) benefits in the amount of $3,617.87 for the period from August 19, 2013, to December 15, 2013, was not validly created.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


